Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 12, 2016

The Court of Appeals hereby passes the following order:

A17D0086. DEKALB COUNTY SCHOOL DISTRICT v. CHAYKA BETTIS
    et al.

      Defendant DeKalb County School District (“DCSD”) seeks discretionary
review of the trial court’s order denying its motion for summary judgment in this
action for breach of contract. We lack jurisdiction.
      Because this action remains pending below, DCSD was required to use the
interlocutory appeal procedures – including obtaining a certificate of immediate
review from the trial court – to appeal the denial of its motion for summary judgment.
See OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435 (383 SE2d 906) (1989).
If a certificate of immediate review is not entered within ten days of entry of the order
at issue, the party seeking review must wait until the final judgment to appeal. See
OCGA § 5-6-34 (b); Wilcher v. Confederate Packaging, Inc., 287 Ga. App. 451, 452
(1) (651 SE2d 790) (2007) (“A certificate of immediate review of a court order must
be signed by the trial judge and filed with the clerk of the trial court within ten days
of the entry of the interlocutory order sought to be appealed.”).
      Although DCSD asserts in its application that a certificate of immediate review
was issued, no such certificate was included with its application. Rather, DCSD has
submitted only a proposed certificate, which was neither signed by the trial judge nor
filed with the clerk. DCSD’s failure to follow the required appellate procedure
deprives us of jurisdiction over this application, which is hereby DISMISSED. See
Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).
Court of Appeals of the State of Georgia
                                     10/12/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.